Exhibit 99.4 OUR COMPANY Catalyst Paper is a leading producer of specialty printing papers and newsprint in North America and a recognized leader in sustainable business practices. It sells diverse products to retailers, publishers, commercial printers, and paper manufacturers globally. With six facilities located in British Columbia and Arizona, including a paper recycling mill, Catalyst has an annual production capacity of 2.5 million tonnes. Catalyst’s reputation for environmental stewardship is based on commitments to paper recycling, certified fibre, chain-of-custody verification, rigorous carbon management, and manufacturing and distribution efficiency. Combined with cost discipline, product quality, and service excellence, our approach to sustainability enhances Catalyst’s competitive position in the market. For more information on Catalyst Paper and its operations and products, visit www.catalystpaper.com Table of contents 02 PRESIDENT’S MESSAGE 07 GOVERNANCE AND GUIDANCE 20 DATA AND ADDITIONAL REPORTING 04 ABOUT THIS REPORT 09 NEW MARKET REALITIES 33 APPENDICES 05 KEY PERFORMANCE STATISTICS 12 SHARED STAKES IN SUCCESS 36 LOOKING AHEAD 06 STEADY PROGRESS 15 LIGHTER PRODUCT FOOTPRINT 37 GLOSSARY 02 | 03 CATALYST PAPER 2 PRESIDENT’S MESSAGE Most people understand sustainability to mean “development that meets the needs of the present without compromising the ability of future generations to meet their own needs.” This definition took on special importance for Catalyst in 2009as we adjusted our operationsto reflect a 21 per cent drop in mechanical paper demand. The unprecedented decline was due,in part, to the economic recession. It also reflected structural changes in the print advertising and publishing industries as commercial use of internet media expanded. That meant that in 2009, efficiency, affordability and accountability were the cornerstones of our business and the common themes in our engagement with stakeholders. Inside the business, we focused relentlessly with employees on making progress toward our $80-per-tonne labourcost target. Externally, we worked with environmental groups and industry partners to achieve Forest Stewardship Council certification in the Great Bear Rainforest of coastal British Columbia. And within the policy arena, we advocated for a level playing field and competitive business conditions, tackling issues relating to both subsidization of competitors and taxation in our operating communities. Standing still is not an option in today’s circumstances and Catalyst will continue to build on actions taken in the past year as we adaptto a new and constantly changing business reality. In our financial report we focus on the steps taken to reduce costs wherever possible, including idling some 40 per cent of our production capacity in 2009 to match customer orders. In our sustainability report, we acknowledge the social impactsof reduced production and closureof one of our mills for much of the past year, which was a major factor behind a workforce reduction of 860 employees. Today’s competitive climate also requires us to address longstanding community expectations that are no longer sustainable for our mills. One example is the property tax levy on our mills, a crisis of such urgency that it prompted our petitions tothe British Columbia Supreme Courtand our campaign to raise awareness and enlist the support of a broad cross-section of stakeholders in search of a government-led solution outside of the courts. In taking what some view as radical actions, we know that we have challenged stakeholder expectations of our business and its place in the communities where we operate. We also believe that we have begun a much-needed examination of what sustainability means today, and what is required of our companyand stakeholders in order to achievea truly sustainable future. Nevertheless, as we challenged unsustainable expectations ofour business, we kept our valuesof honesty and respect in mind.And, our commitment to open communication and the principlesof the United Nations Global Compact led us to publish this seventh consecutive sustainability report, a track record few companies can claim. There is no denying that our commitment to sustainability is built on cost efficiency. It has to be. To be efficient means that we will achieve the highest-value outcomes by using less and wasting less of the finite resources available. And this, we believe, is consistent with the ideals of sustainable development. In considering the progress made over the past three years, let me emphasize three points. First, despite challenges, I believe thereis a future for our business and the products we make. Second, we are taking the necessary steps to enable Catalyst to be a survivor in the short term. Third, with the support of employees and communities our prospects for long-term sustainability can and will improve significantly. Richard Garneau President and Chief Executive Officer
